UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7576



TEKOA T. GLOVER,

                                             Petitioner - Appellant,

          versus


E. RICHARD BAZZLE, Warden; HENRY MCMASTER,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(CA-03-2689)


Submitted:   November 18, 2004            Decided:   December 1, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tekoa T. Glover, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Henry Dargan McMaster, Attorney General,
John William McIntosh, Assistant Attorney General, Derrick K.
McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tekoa T. Glover, a South Carolina prisoner, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and dismissing his petition filed under 28

U.S.C. § 2254 (2000) without prejudice for failure to exhaust state

court remedies.        An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Glover has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented     in   the

materials     before     the   court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED



                                       - 2 -